Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Applicant's amendment filed on February 23, 2021 was received. Claims 1-2, 8-9 and 11 were amended. Claim 10 was canceled. Claims 12-13 were added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 24, 2020. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-9 and 11 are withdrawn, because the claims have been amended. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US6355202) in view of Cao (US20090023274), and further evidenced by Hwang (US20100136767).
Regarding claim 1, Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or semi-finished form in a primary chamber in which a gas mixture of process gases made of hydrogen and nitrogen based gas molecules is ionized by plasma). Verdon teaches the gas mixture and the article are heated by plasma during ionization of the mixture of hydrogen and nitrogen to form zirconium nitride layer on the surface of the article by diffusing in the surface (heating the gas mixture in the primary chamber to 2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. 
	Verdon does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Cao teaches a method of hybrid chemical vapor deposition for surface treatment using plasma and hot-wire to break down the gas in to constituents and deposited on the surface of the substrate (abstract, paragraphs 0007, 0012-0013), Cao teaches the gas includes hydrogen (paragraph 0017). Cao teaches the hot-wire is an electrically resistive wire in electrical contact with a power supply, and during the operation the hot-wire is heated by the electrical power to heat 
Regarding claim 2, Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Cao and the present application are the same. 
Regarding claim 3, Verdon teaches the thickness of the ZrN layer is around 300µm (column 1 lines 58-63).
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 5, Cao teaches the resistive element is made of refractory metal such as tungsten, tantalum or molybdenum (paragraph 0047).
Regarding claim 6, Cao teaches the resistive element is a filament (paragraph 0047).
Regarding claim 7, Cao teaches the chamber comprises only one of the resistive element which is arranged inside the chamber for heating the gas mixture (paragraph 0047) and it is desired by Cao to treat the article in a homogenous manner (paragraph 0006, 0009-0011).
Regarding claim 8, Cao teaches the chamber comprises plurality of the resistive element which is arranged inside the chamber for heating the gas mixture (paragraph 0047) and it is desired by Cao to treat the article in a homogenous manner (paragraph 0006, 0009-0011).
Regarding claim 9, Cao teaches the gas mixture is introduced to the chamber via the dual excitation unit, which is combined hot wire unit and the plasma generating apparatus (paragraphs 0069 and 0072). The hot wire unit heats the gas mixture by the resistive element by electric current passing therethrough (paragraph 0033). 
2 bond and the replaced by ZrN. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Cao and the present application are the same. Verdon the thickness of the ZrN layer governs the level of gold metallic appearance on the surface of the article (column 1lines 48-55). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the ZrN layer in the process to yield the desired gold metallic appearance on the surface of the article Cao teaches the resistive element is made of refractory metal such as tungsten, tantalum or molybdenum (paragraph 0047). Cao teaches the chamber comprises only one of the resistive element which is arranged inside the chamber for heating the gas mixture (paragraph 0047) and it is desired by Cao to treat the article in a homogenous manner (paragraph 0006, 0009-0011).
Regarding claim 12, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (MEPE 2111.03 III.) Since instant claim and specification does not indicate what the basic and novel characteristics actually are, “consists essentially of” is interpreted as “comprising”. 
2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. 
	Verdon does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Cao teaches a method of hybrid chemical vapor deposition for surface treatment using plasma and hot-wire to break down the gas in to constituents and deposited on the surface of the substrate (abstract, paragraphs 0007, 0012-0013), Cao teaches the gas includes hydrogen (paragraph 0017). Cao teaches the hot-wire is an electrically resistive wire in electrical contact with a power supply, and during the operation the hot-wire is heated by the electrical power to heat and decompose the vapor phase chemical (paragraphs 0033, 0047 and 0013-0014) (gas molecules is heated by resistive element to dissociation of the gas molecules, wherein the resistive element is made of conductive material and is traversed by an electric current). Verdon does not explicitly teach nitrogen can be used in the hot-wire treatment, however, both hydrogen and nitrogen are suitable gas for dissociated by hot-
Regarding the limitation of “diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article”, in addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Cao and the present application are the same.
Claims 1-4, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US6355202) in view of Nasman (US20090223452) and further evidenced by Hwang (US20100136767).
Regarding claim 1, Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero 2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction 
Verdon does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Nasman teaches a method of chemical vapor deposition on the surface the substrate (abstract and paragraph 0003). Nasman teaches plasma and hot-wire are functionally equivalent to decompose the gas mixture and deposit the constituents on the surface of the substrate (paragraphs 0007-0008). 
Nasman teaches the hot-wire is an electrically resistive wire in electrical contact with a power supply, and during the operation the hot-wire is heated by the electrical power to heat and decompose the vapor phase chemical (paragraphs 0011 and 0032) (gas molecules is heated by resistive element to dissociation of the gas molecules, wherein the resistive element is made of conductive material and is traversed by an electric current). Therefore, it would have been obvious to one of ordinary skill in the art to substitute hot-wire for plasma as the method to decompose the gas mixture in method of obtaining a finished or semi-finished zirconia based article as disclosed Verdon. Verdon does not explicitly teach nitrogen can be used in the hot-wire treatment, however, both hydrogen and nitrogen are suitable gas for dissociated by hot-wire as evidenced by Hwang (paragraphs 0011-0012, 0015, 0034 and 0036). 
Regarding claim 2, Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the 
Regarding claim 3, Verdon teaches the thickness of the ZrN layer is around 300µm (column 1 lines 58-63).
Regarding claim 4, Verdon the thickness of the ZrN layer governs the level of gold metallic appearance on the surface of the article (column 1lines 48-55). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the ZrN layer in the process to yield the desired gold metallic appearance on the surface of the article. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claims 7-8, Nasman teaches the chamber comprises one or more resistive heating elements to heat the gas mixture (paragraphs 0010-0011). It is the position of the examiner that it is reasonably expected that the treatment is performed in a homogenous manner as the method and material of Verdon in view of Nasman are the same as the instant claimed invention. 
Regarding claim 12, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (MEPE 2111.03 III.) Since instant claim and specification does not indicate what 
Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or semi-finished form in a primary chamber in which a gas mixture of process gases made of hydrogen and nitrogen based gas molecules is ionized by plasma). Verdon teaches the gas mixture and the article are heated by plasma during ionization of the mixture of hydrogen and nitrogen to form zirconium nitride layer on the surface of the article by diffusing in the surface (heating the gas mixture in the primary chamber to obtain dissociation of the hydrogen and nitrogen based gas molecules, which heats the zirconia article and obtains a diffusion of nitrogen atoms in the external surface of the zirconia article towards a core of the zirconia article to form a transformed layer on the external surface, to produce the finished or semi-finished zirconia-based article) (column 2 lines 7-29, column 1 lines 24-30). Verdon teaches before the heating the gas mixture in the primary chamber, the article is placed in a reactor (secondary reactor) for 2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. 
Verdon does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Nasman teaches a method of chemical vapor deposition on the surface the substrate (abstract and paragraph 0003). Nasman teaches plasma and hot-wire are functionally equivalent to decompose the gas mixture and deposit the constituents on the surface of the substrate (paragraphs 0007-0008). 
Nasman teaches the hot-wire is an electrically resistive wire in electrical contact with a power supply, and during the operation the hot-wire is heated by the electrical power to heat and decompose the vapor phase chemical (paragraphs 0011 and 0032) (gas molecules is heated by resistive element to dissociation of the gas molecules, wherein the resistive element is made of conductive material and is traversed by an electric 
Regarding the limitation of “diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article”, in addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Nasman and the present application are the same.
Regarding claim 13, Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or semi-finished form in a primary chamber in which a gas mixture of process 2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. 

Nasman teaches the hot-wire is an electrically resistive wire in electrical contact with a power supply, and during the operation the hot-wire is heated by the electrical power to heat and decompose the vapor phase chemical (paragraphs 0011 and 0032) (gas molecules is heated by resistive element to dissociation of the gas molecules, wherein the resistive element is made of conductive material and is traversed by an electric current). Therefore, it would have been obvious to one of ordinary skill in the art to substitute hot-wire for plasma as the method to decompose the gas mixture in method of obtaining a finished or semi-finished zirconia based article as disclosed Verdon.
Verdon does not explicitly teach nitrogen can be used in the hot-wire treatment, however, both hydrogen and nitrogen are suitable gas for dissociated by hot-wire as evidenced by Hwang (paragraphs 0011-0012, 0015, 0034 and 0036). 
Regarding the limitation of “diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article”, in addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Nasman and the present application are the same.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-24 of copending Application No. 16/323628 (reference application) in view of Verdon (US6355202) in view of Cao (US20090023274) or Nasman (US20090223452) and further evidenced by Hwang (US20100136767). Although the claims at issue are not identical, they are not patentably distinct from each other because Co-pending application (628) claims have significantly overlapping scope with respect to the present claims, except the gas mixture is heated by resistive element, which are addressed by Verdon in view of Cao or Nasman as discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah-Wei Yuan, can be reached at (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NGA LEUNG V LAW/Examiner, Art Unit 1717